Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 19-28 and 30-37 are allowed as amended/presented in Amendment in Response to Non-Final Office Action (“Response”) filed 2 March 2021, and claims 1-18 and 29 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 19 and 30:
Claim 19 discloses:
A system for transferring funds to a mobile commerce account, the system comprising:
a consumer-operated kiosk, wherein the consumer-operated kiosk includes — 
a funds receiving portion configured to receive funds from a user; 
a funds counting portion configured to count the funds received from the user to determine a value;

a display configured to display the one or more display pages; 
a user interface configured to receive input from the user in response to the display pages, wherein the input includes: identification information associated with the user, mobile commerce account information, and/or transfer value information; and
at least one communication device configured to exchange information with one or more processing devices separate from the kiosk; and
at least one remote computer configured to receive information from the at least one communication device, wherein the information is associated with the input received from the user, and wherein the at least one remote computer is configured to respond to the information by facilitating transfer of the portion of the value to the one or more mobile commerce accounts,
wherein, in response to the transfer of the portion of the value to the one or more mobile commerce accounts, the mobile device is configured to display a plurality of transaction options that can be executed by the mobile device, wherein the plurality of transaction options include at least two of transferring all or part of the portion of the value to a bank account, transferring all or part of the portion of the value to a loyalty program, transferring all or part of the portion of the value to a virtual gift card, or transferring all or part of the portion of the value to a mobile wallet.

Claim 30 discloses:
 A method for transferring funds to a mobile commerce account, the method comprising:
receiving funds from a user at a consumer-operated kiosk having a user interface; counting the funds at the kiosk to determine a value;
receiving a selection from the user via the user interface of the kiosk, wherein the selection is associated with a mobile commerce account usable via a mobile device of the user;
in response to receiving the selection, sending information from the kiosk to a remote computer, wherein the information causes the remote computer to add at least a portion of the value to an amount of funds available to the user via the mobile commerce account; and
in response to the remote computer adding the portion of the value to the mobile commerce account, causing the mobile device to display a plurality of transaction options that can be executed by the mobile device, wherein the plurality of transaction options include at least two of transferring all or part of the portion of the value to a bank account, transferring all or part of the portion of the value to a loyalty program, transferring all or part of the portion of the value to a virtual gift card, or transferring all or part of the portion of the value to a mobile wallet.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 20-28 and 31-37 each depend from one of allowable claims 19 and 30, and therefore claims 20-28 and 31-37 are allowable for reasons consistent with those identified with respect to claims 19 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627